Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant's election with traverse of group I, drawn to compounds of the formula in claim 1 and simple compositions thereof and elected species (Example 1 in disclosure) in the reply filed on 1/11/2022 is acknowledged.  The traversal is on the ground(s) that groups II-VI encompass the limitations of group I and should be examined as well. This is not found persuasive because the examiner found that the instantly claimed compounds encompass a myriad of heterocyclic functionalities that do not share a common chemical structure. For example, the compounds as a whole may be classified into different groups (e.g. D=X CH, C07D 213/02+, D =X=N, C07D 401/14, etc.). Furthermore, due to their divergent structural nature, one having ordinary skill in the art would presume that when substituted into the formula, each individual species would not function in the same manner to give the same intended result. Therefore, these claims can be said to lack unity a priori as there is no technical feature common to all the claims.
The requirement is still deemed proper and is therefore made FINAL.
However, the election of species requirement is hereby withdrawn.
 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1-14 is contained herein.


Priority

This application is a national phase entry under 35 U.S.C. 371 of international application PCT/US2018/058104, filed 10/30/2018, which claims priority to provisional Application 62/581,967, filed 11/6/2017.


Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 
Specification
Applicant is reminded of the proper content of an Abstract of the Disclosure, see MPEP 608.01(b).
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., "The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics."  Exemplification of a species could be illustrative of members of the class.  For processes, the type reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.  



Claim Objections
Claims 5-6 are objected to because of the following informality:
In claim 5, “Claim 1 of the formula” should be written as “claim 1 of the formula” since claims should only begin with a capital letter and end with a period. See MPEP 608.01(m). Thus, the claim and claims which depend from it are objected to. Correction is required.


Conclusion

Claims 5-6 are objected. Claims 1-4 and 7-14 are allowable. The claimed compounds appear to be novel nor rendered obvious over the art. There is no relevant art to be put on the record by the examiner. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624